*80On Appellant’s Motion for Rehearing
DAVIDSON, Judge.
Appellant calls our attention to the fact that a bill of exception evidencing his complaint as to argument of state’s counsel does accompany the record.
There being no statement of facts in the case, we are unable to appraise this bill of exception.
When we said in our original opinion that there were no bills of exception in the record we intended to say that in the absence of a statement of facts there were no bills of exception which might be considered.
Appellant’s motion for rehearing is overruled.